 HERBSADLER BUDWEISER DISTRIBUTING CO.119Herb Sadler Budweiser Distributing Co.andJohn Bryant andCharlesDale.CasesNos. 10-CA-5757-1 and 10-CA-5757-?.June 18, 1965DECISION AND ORDEROn January 6, 1965, Trial Examiner William W. Kapell issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, only the Respondent filed exceptions to the TrialExaminer's Decision, together with a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat Respondent, Herb Sadler Budweiser Distributing Co., Birming-ham, Alabama, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.i In affirming the Trial Examiner'sconclusion that Velotas'discharge of his helper,Bryant, was violative of Section 8(a) (3) and(1) and was attributable to the Respondent,we rely not only on the reasons given by the Trial Examiner but also on the fact thatVelotas was expressly delegated authority by Respondent's sales manager,Stephens,to dis-charge Bryant,and Velotas discharged him for the stated reason that it was because ofhis union activity.This is supported by Bryant's credited testimony that Velotas toldhim that it was not his work, it was the Union, and that the Company had been on hisback for about 3 weeks about firing him.Furthermore,Velotas' credited testimony wasthat he discussed Bryant's work with Stephens,who told him that the discharge of Bryantwas up to Velotas.In view of this, we conclude that Respondent is liable for the dis-charge of Bryant, and the discharge was unlawfully motivated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed June 16,1964,by John Bryant, an individual,herein calledBryant,in Case No.10-CA-5757-1,andby CharlesDale, an individual,inCase153 NLRB No. 13. 120DECISIONS OF NATIONAL LABOR "RELATIOT^S BOARDIto. 10-CA-5757-2, the Acting Regional Director for Region 10' of the NationalLabor ,Relations Board,,herein called the Board,issued an order consolidating thecases,and a complaint on July 22, 1964,1against Herb Sadler Budweiser DistributingCo., herein referred to as Respondent,alleging violations of Section 8(a) (1) and (3)of the National Labor Relations Act, as amended,herein called the Act, by reasonof the interrogationby itsagents of its employees,and by the discharge of, andrefusal to reinstate,John Bryant and Charles Dale because of their membership inand activities on behalf of Local Union No. 612, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen,and Helpers of America,herein called theUnion, and their concerted activities with other employees for the purpose of collec-tive bargaining and other mutual aid and protection.In its duly filed answerRespondent denied those allegations of the complaint setting forth interrogation ofits employees,agency of certain of its employees,and the discharge of and refusalto reinstate the Charging Parties.By order of the Regional Director dated August 11,the complaint in Case No.10-CA-5757-2 was dismissed pursuant to a withdrawalof the charge therein, and all reference thereto was deleted from the consolidatedcomplaint issued herein.Pursuant to notice a hearing was held before Trial Examiner William W. KapellinBirmingham,Alabama, on September23.All partieswere represented andafforded full opportunity to be heard,to introduce relevant evidence,to present oralargument,and to file briefs.The General Counsel and Respondent filed briefs whichhave been duly considered.Upon consideration of the entire record and-the briefs;and upon my observationof the demeanor of the witnesses testifying before me, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTHerbert J. Sadler is, and has been at all times material herein, an individual pro-prietor doing business under the trade name and style of Herb Sadler Budweiser Dis-tributing Co., with an office and place of business at Birmingham, Alabama, wherehe is engaged in the sale and distribution of beverages.During the 12 months priorto the issuance of the consolidated complaint herein, which period is representativeof all times material herein, Respondent purchased and received products valued inexcess of $50,000 directly from suppliers located outside the State of Alabama.Respondent admits, and I find, that at all times material herein Respondent was anemployer engaged in commerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe Union is and has been at all times material herein a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesGeneral Counsel contends that Respondent violated Section 8 (a) (1) by the con-duct of its agent, Kelly Velotas, in interrogating employee Bryant concerning hisunion activity, and also violated Section 8(a)(3) by discharging Bryant because ofhis union activity.Respondent denies the agency of Velotas, his interrogation ofBryant, or Bryant's discharge because of his union activities.B. BackgroundBeginningin September 1963, Velotas began working for Respondent as a truck-driver-salesman and, at all times material herein, Bryant was his helper.The pri-mary duties of a driver-salesmanwere to sell beer to his customers and to keep themsupplied with that product. In performing this work he utilized the services of hishelper to load the truck at the company plant with beer and to unload the deliveriesat the places of business of hiscustomers.According to Peter F. Stephens, Respond-All-dates herein refer to the year 1964 unless otherwise noted. HERB SADLER BUDWEISER DISTRIBUTING CO.121ent's salesmanager, truckdriver-salesmen had the authority under their union con-tract 2 with Respondent to hire, fire, and supervise their helpers.C. Interference, restraint, and coercionOn about May 3 Bryant attended a union meeting at the Teamsters Union hall forthe purpose of organizing the helpers to the driver-salesmen, and while there signeda union membership card in Local 612 of the Teamsters Union, and also securedsigned membership cards from a few other helpers. The following morning Velotasasked Bryant whether he had attended the union meeting and signed a membershipcard the previous night.Bryant advised him that he had.On May 10, Bryantattended another union meeting where he was informed by a union official that moresigned membership cards were needed. Blank cards were distributed to Bryant anda few others, who were requested to get them signed and transmitted to Atlantawithin 2 weeks.The following morning Velotas again questioned Bryant as towhether he had attended the union meeting.After Bryant informed him that he had,Velotas said ". . . you better watch yourself. If the Company found out about it ...they would fire you." 3D. The discharge of BryantBryant attended about four more union meetings prior to June 11. That morningwhen he arrived at work Velotas told him he had bad news for him and proceededto inform him that he was discharged; that it was not his work, it was the Union;and that the Company had been on his back for about 3 weeks about firing him.Velotas also advised Bryant that he was a good helper and he had no complaints;and that he had worried about discharging him and his wife consoled him by point-ing out that it was not his job, it was their (the Company's) job .4The record also shows that in support of its position that Bryant was dischargedbecause of problems arising in connection with his work, Respondent adduced testi-mony from Velotas that, following the purchase of a car in April or May by Bryant,he began reporting late for work; that he complained about it to Bryant withoutavail; and that he had been bothered by collection agents who were attempting tocollect unpaid debts of Bryant.Bryant also admitted under cross-examination ofhaving been involved in an -accident in February while driving a company truck inwhich he had been charged with failure to yield the right-of-way; that about 4 or 5years ago he had been falsely charged with stealing beer while employed at Charlie'sMarket for which he and the driver each paid $50 in settlement of the claim; that,however, he continued to service Charlie's Market while employed by Respondent;and that there had been some shortages of beer claimed by Respondent prior to hisdischarge.2Article 9 of Respondent's contract with Local 899 of the Teamsters Union provided:"All drivers shall be required to have a helper.Helpers shall be paid by the Companyand mutually governed by the Company and the driversHelpers shall be paid the pre-vailing minimum hourly wage scale required under the Wage and Hour Law.Each drivershall be responsible for selecting his own helper "iAlthough the alleged interrogation on June 11 was not pleaded in the complaint, itwas fully litigated at the hearing without objection and may be used to support a findingof an unfair labor practice.New England Web Inc, et al,135 NLRB 1019, 1023. Thefindings as to the above-related interrogation are based upon Bryant's testimony.Al-though Velotas denied having had any conversations with Bryant concerning his unionmeetings, I find that Bryant's testimony was forthright and convincing, and is credited..4These findings are based upon the testimony of Bryant.Velotas testified that whenBryant was discharged he told him, "I hate to do this, but I have been putting up withthis long enoughI thought you would straighten up. I cannot put up with it.Mycustomers get on me." Velotas was presumably referring to certain alleged short-comings and problems arising in connection with Bryant's work, more particularly de-scribed hereinafter.However, I credit Bryant's version of the conversation which tookplace at that time, and in doing so, I attach great weight to other testimony of Velotasthat prior to Bryant's discharge he discussed his work with Sales Manager Stephens whotold him, "It is up to me.He worked for the Union and you do what you want to do "This indicates that Bryant's union activities were known to management, and apparentlyfigured prominently as a factor in his discharge.Stephens' testimony that he was unawareof Bryant's union activities is not credited.-f 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsStatus of VelotasRespondent contends that Velotas is not a supervisor within the meaning of theAct, and it cannot be held responsible for his conduct, citing several Board decisions,includingGulf Bottlers, Inc.,5a case substantially similar to the instant case withthe exception that there the driver-salesmen, in effect, paid part of the salary of thehelper.In that case the Board sustained the Trial Examiner's findings that driver-salesmen were not supervisors despite their authority to hire, fire, or supervise theirhelpers.In arriving at that conclusion, the Trial Examiner cited and relied primarilyupon the Board's decisions inWells Dairies Cooperative,109 NLRB 1450, andSouthern Bleachery and Print Works, Inc.,115 NLRB 787, and found, in effect, thatthe Board held in the former case the driver-salesmen were not supervisors becausethe direction of their helpers was of a routine nature and their authority was akinto that of a skilled craftsman with respect to a single operator under their direction,and in the latter case that skilled craftsmen were not supervisors although they couldeffectively recommend the discharge, transfer, promotion, and demotion of otherworkers on their machines because to hold otherwise would eliminate a substantialpart of the craftsmen in the Nation from coverage of the Act and fly in the face ofthe demonstrated concern of Congress for craft units.6Although it appears in the instant case that the helper was mutually governed bythe Company and the driver-salesman according to their union contract, and that hissalary was wholly paid by Respondent, I do not regard these factual differences ofsuch significance as to warrant a different result from that reached inGulf Bottlers,supra,and consequently, I feel constrained to follow the Board's prior decision thatdriver-salesmen are not supervisors within the meaning of the Act.Accordingly,I conclude that Velotas is not a supervisor, who in that capacity could make Respond-ent responsible for his interrogation of, or statements to, Bryant.However, regard-less of whether Velotas was technically a "supervisor," I find that in view of hisauthority to hire, fire, and supervise his helper, he was, in fact, a representative ofmanagement in the performance of his duties incident to his position vis-a-vis BryantAs such, he was in a "strategic position to translate [to employees] the policies anddesires of management," 7 and reflected management's union policy when he interro-gated Bryant and warned him that he would be fired if the Company found out abouthis union activities.Violation of Section 8(a)( I)Accordingly, I conclude that Respondent is chargeable with Velotas' conduct, andviolated Section 8(a)(1) of the Act by his interrogation of, and threats to, Bryanton June 11.However, I find that Velotas' interrogation of Bryant on May 4,per seor in the context in which it was used, did not suggest an element of coercion orinterference which was violative of Section 8 (a) (I).Violation of Section 8(a) (3)I find further that Bryant was actually discharged because of his union activitiesor sympathies. In reaching that conclusion I do so on the basis of my appraisal ofthe entire record which persuades me to believe that Bryant's shortcomings or prob-lems arisingin his work were not seriously raised, and were utilized as a pretext tomask Respondent's discriminatory purpose to discharge him because of his unionactivities.In arriving at that conclusion I find also that Respondent is chargeablewith the knowledge of Bryant's union activities acquired by Velotas during the courseof his interrogation of Bryant, and that his warning to Bryant may be considered indetermining why he was discharged.Furthermore, evenassuming,arguendo,thatBryant's work performance constituted valid ground for his discharge, they do notlegalize it where the circumstances reasonably indicate, as found herein, that his unionactivitiesweighed more heavily in the decision to fire him than did other factors.N.L.R.B. v. Whitin Machine Works,204 F. 2d 883, 885 (C.A.1); N.L.R.B. v. C. & I.Camp, Inc., d/b/a Kibler-Camp Phosphate Enterprise,216 F. 2d 113, 115 (C.A. 5).Accordingly, I conclude that Bryant was discriminatorily discharged by Respondentin violation of Section 8(a) (3) and (1).6127 NLRB850, enfd.298 F. 2d 297 (C.A.D.C.) cert.denied369 U.S. 843.S. Rept.105, S.1126, 80th Cong.,1st seas.4 (1947).Cf.InternationalAssociationofMachinistsV.N.L.R.B. (Serrick Corp.),311 U.S.72, 80-81. HERB SADLER BUDWEISERDISTRIBUTING CO.123W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent'sactivities,set forth in section III, above,occurring in connectionwith Respondent's operations described in section I, above,have a close, intimate, andsubstantial relation to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYIt having been found that Respondent engaged in unfair labor practices in viola-tion of Section 8(a) (1) and(3) of theAct, it willbe recommended that Respondentcease and desist therefrom,and take certain affirmative action designed to effectuatethe policies of theAct.Itwill be recommended that Respondent offer John Bryantimmediate and full reinstatement to his former or substantially equivalent position,without prejudice to seniority and other rights and privileges,and make him wholefor any loss of earnings he may have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to that which he would have earnedas wages from the date of the discrimination against him to the date of offer of rein-statement less interim earnings,and in a manner consistent with the Board policiesset outin F.W. WoolworthCompany,90NLRB 289,andCrossett Lumber Company,8 NLRB 440,to which shall be added interest at the rate of 6 percent per annum asprescribed by the Board inIsis Plumbing & HeatingCo.,138 NLRB 716.I shall recommend that Respondent preserve and, upon request,make availableto the Board or its agents,for examination and copying,all payroll records,socialsecurity payment records, timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due and the right to reinstate-ment under the terms of these recommendations.Upon the basis of the above findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.2.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.3.By discriminating in regard to the hire or tenure of employment of John Bryant,thereby discouraging membership in the above Union,Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.4.By interrogating and threatening John Bryant with economic reprisal Respond-ent has interfered with,restrained,and coerced its employees in the exercise of theirrights guaranteed in Section7 of the Act,and thereby has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a)( I) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.Except as specifically found herein,Respondent has not otherwise engaged inacts or conduct in violation of Section 8(a)(1) and(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and pur-suant to Section 10(c) of the Act, I hereby recommend that Respondent,Herb SadlerBudweiser Distributing Company, its agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Local Union No. 612,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,or in any otherlabor organization by discharging,refusing to reinstate,or in any other manner dis-criminating against employees in regard to their hire or tenure of employment or anyterm or condition of employment.(b) Interrogating employees concerning their union activities: and/or threateningthem with economic reprisals in a manner constituting interference,restraint, orcoercion violative of Section 8(a) (1) of the Act.(c) In any like or related manner interfering with, restraining, or coercing employ-ees in the exercise of rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Offer to John Bryant immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights and 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges, and make him whole for any loss of earnings he may have suffered byreason of Respondent's discrimination against him, as set forth in the section of thisDecision entitled "The Remedy."(b)Notify the above-named employee, if presently serving in the Armed Forcesof the United States, of his right to full reinstatement upon application in accordancewith the Selective Service Act and Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and all other rights under the terms of this RecommendedOrder.(d) Post in conspicuous places at its plant in Birmingham, Alabama, including allplaces where notices to employees are customarily posted, copies of the attachednotice marked "Appendix." 8Copies of said notice, to be furnished by the RegionalDirector for Region 10, shall, after being duly signed by Respondent, be posted byit immediately upon receipt thereof, and be maintained by it for at least 60 consecu-tive days thereafter.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20 days from the receipt ofthisDecision, what steps Respondent has taken to comply herewith .98 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"."In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read* "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Local Union No. 612, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization,by discharging or refusing to reinstate anyof our employees,or in any manner discriminating in regard to their hire ortenure of employment, or any term or condition of employment.WE WILL NOTinterrogate our employees concerning their union activities withrespect to the above-named or any other labor organization or threaten themwith economic reprisals in a manner constituting interference,restraint,or coer-cion violative of Section 8(a) (1) of the Act.WE WILL NOTin any like or related manner interfere with,restrain,or coerceour employees in the exercise of their right to self-organization or to form labororganizations,to join or assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.WE WILL offerto John Bryant immediate and full reinstatement to his formeror a substantially equivalent position without prejudice to seniority and otherrights and privileges, and make him whole for any loss of pay suffered as aresult of the discrimination against him.All our employees are free to become, remain, or refrain from becoming or remain-ing member of the above-named Union, or in any other labor organization.HERB SADLER BUDWEISER DISTRIBUTING CO,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) THE RATH PACKING COMPANY125NOTE.-We will notify the above-named employee,ifpresently serving in theArmed Forces of the United States, of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 528 Peach-tree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, Telephone No. 876-3311, Extension5357,if they have any questions concerning this notice or compliancewith its provisions.The Rath Packing CompanyandDistrict Local Union No. 431,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIOand Local 46, United Packinghouse, Food,and Allied Workers,AFL-CIO,Party to the Contract.CaseNo. 38-CA-19 (formerly Case No. 18-CA-1908). June 18, 1965DECISION AND ORDEROn January 18, 1965, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmativeaction, asset forth in the attached Trial Examiner's Deci-sion.Thereafter, Local 46, United Packinghouse, Food, and AlliedWorkers, AFL-CIO, hereinafter called UPWA, filed exceptions tothe TrialExaminer'sDecision and a brief in support thereof.UPWA's briefasserted,inter alia,that on January 12, 1965, afterthe close of the hearings herein, an agreement was entered into betweenthe Charging Party, the Respondent, and UPWA; that this tripartiteagreementsuperseded the bilateralagreementof July 3, 1964, uponwhich the complaint and the TrialExaminer'sfindings were based,and which purportedly had never been implemented or enforced; and,that the lateragreementresolved the dispute in the instantcase andthe complaint should therefore be dismissed.The National LaborRelations Board, on May 3, 1965, issued an Order To Show Causereturnable on or before May 13, 1965, why the Board should notreceive into evidence the tripartite agreement of January 12, 1965, acopy of which was appended to UPWA's brief, and why, if so received,that agreement would not then warrant dismissal of the complaint inits entirety on the ground that it would not effectuate the policies ofthe National Labor Relations Act, as amended,to issue adecision inthese circumstances.No response having been filed by any of theparties, the Board orders that the tripartiteagreementof January 12,1965, be, and it hereby is, received into evidence and made a part ofthe record herein.153 NLRB No. 8.